Case 4:17-cv-13292-LVP-EAS ECF No. 162-3, PageID.4902 Filed 08/06/20 Page 1 of 7




                                  Exhibit 2
Case 4:17-cv-13292-LVP-EAS ECF No. 162-3, PageID.4903 Filed 08/06/20 Page 2 of 7
                                                                           1


 1                       UNITED STATES DISTRICT COURT

 2                      EASTERN DISTRICT OF MICHIGAN

 3                             SOUTHERN DIVISION

 4

 5   AFT MICHIGAN,

 6              Plaintiff,

 7

 8   -vs-                               Civil Case No. 17-cv-13292

 9                                      Hon. Elizabeth A. Stafford

10   PROJECT VERITAS, and MARISA L.

11   JORGE, a/k/a MARISSA JORGE, a/k/a

12   MARISSA PEREZ,

13              Defendants.

14                                            /

15   PAGE 1 TO 192

16

17   The Videotaped Deposition of JAMES O'KEEFE,

18   Taken at One Barker Avenue,

19   White Plains, New York, 10601

20   Commencing at 10:00 a.m.,

21   Friday, January 24, 2020,

22   Before Kelly Forfar, CSR-3618.

23
24

25


                               KELLY ENTERPRISES
                                 (248) 650-1870
Case 4:17-cv-13292-LVP-EAS ECF No. 162-3, PageID.4904 Filed 08/06/20 Page 3 of 7
                                                                           2


 1   APPEARANCES:

 2   MR. MARK H. COUSENS (P12273)

 3   26261 Evergreen Rd

 4   Suite 110

 5   Southfield, MI, 48076

 6   Tel:   (248)355-2150 Fax: (248)355-2170

 7   cousens@cousenslaw.com

 8               Appearing on behalf of the Plaintiff.

 9

10   MR. PAUL MERSINO (P72179)

11   Butzel Long, PC

12   150 West Jefferson Ave

13   Suite 100

14   Detroit, MI    48226

15   Tel:   (313) 225-7015 Fax:     (313) 225-7080

16   mersino@butzel.com

17               Appearing on behalf of the Defendants.

18

19
20

21

22

23

24

25


                               KELLY ENTERPRISES
                                 (248) 650-1870
Case 4:17-cv-13292-LVP-EAS ECF No. 162-3, PageID.4905 Filed 08/06/20 Page 4 of 7
                                                                           3


 1   APPEARANCES, cont'd:

 2

 3   MR. STEPHEN KLEIN, ESQ.

 4   Barr & Klein, PLLC

 5   1629 K Street NW

 6   Suite 300

 7   Washington, D.C., 20006

 8   (202) 804-6676

 9   steve@barrklein.com

10                Appearing on behalf of the Defendants.

11

12   MR. JOHN SULLIVAN, ESQ.

13   1214 W. Boston Post Road

14   Number 148

15   Mamaroneck, NY    10543

16                Appearing as counsel for Project Veritas.

17

18

19

20   ALSO PRESENT:

21   - Videographer - Michael Chait

22   - Jessica Rutter and Brad Murray
23

24

25


                               KELLY ENTERPRISES
                                 (248) 650-1870
Case 4:17-cv-13292-LVP-EAS ECF No. 162-3, PageID.4906 Filed 08/06/20 Page 5 of 7
                                                                          74


 1              MR. MERSINO:     I actually ask that you -- you don't,

 2   James.

 3              THE WITNESS:     Okay.

 4              MR. MERSINO:     If -- if you remember from your own

 5   personal knowledge, independent from anything that you may

 6   have heard from counsel, you may answer.

 7              THE WITNESS:     Sure.   Well, I think -- I think

 8   Lauren Windsor who was involved in that -- who has

 9   communicated with many of the plaintiffs against us has said,

10   quote, national presidents would love to see O'Keefe take a

11   hit -- I am sorry, that was -- I am sorry, the quote -- let

12   me strike that.     The quote was, "To take James O'Keefe out of

13   the game for good," says Lauren Windsor.

14              Steve Wentz was the -- was the president --

15   the local president of a teachers union in Kansas and he

16   said, "National presidents would love to see O'Keefe take a

17   hit."

18              We just released, actually, a clip from a

19   deposition in this litigation where the president of Michigan

20   AFT said, quote, to have the lawsuit in any way possible stop

21   Project Veritas from doing the kind of work that it does,

22   unquote.   Or to, quote, some way slowing down or limiting

23   what Project Veritas does, unquote.

24              So the Beacon, I guess you could call it

25   organization or -- or technique, was designed to help us as


                               KELLY ENTERPRISES
                                 (248) 650-1870
Case 4:17-cv-13292-LVP-EAS ECF No. 162-3, PageID.4907 Filed 08/06/20 Page 6 of 7
                                                                          75


 1   investigative reporters expose Democracy Partners in 2016.

 2   One of the individuals who participated in that was Lauren

 3   Windsor, and she is involved in talking to a lot of

 4   the plaintiffs in this litigation.        And I think it is

 5   anathema to the First Amendment, I think it is a national

 6   disgrace.    And so help me God, I will not stop fighting for

 7   our First Amendment rights under the Constitution.

 8   BY MR. COUSENS:

 9          Q.   Well, we think you are a national disgrace, Mr.

10   O'Keefe.

11               MR. MERSINO:    I'll object to the representation by

12   counsel.

13               MR. COUSENS:    I want to know --

14               MR. MERSINO:    I -- I object to the representation

15   of counsel.    If we are going to badger the witness, we can

16   wrap this up real fast.

17               THE WITNESS:    I take that as a compliment, by the

18   way.

19               MR. MERSINO:    I ask you to ask questions, not make

20   testimony or statements.

21   BY MR. COUSENS:

22          Q.   I just want to know whether you are asserting that

23   Lauren Windsor or anyone else communicated either with me or

24   anyone associated with my law firm?

25               MR. MERSINO:    I will object to the extent that the


                                KELLY ENTERPRISES
                                  (248) 650-1870
Case 4:17-cv-13292-LVP-EAS ECF No. 162-3, PageID.4908 Filed 08/06/20 Page 7 of 7
                                                                        191


                            CERTIFICATE OF REPORTER

     STATE OF MICHIGAN )
                       ) SS
     COUNTY OF OAKLAND)




                            I hereby certify that on the date and at

     the place hereinbefore set forth, I reported stenographically

     the proceedings held in the matter hereinbefore set forth,

     and that the testimony so recorded was subsequently

     transcribed by me with the use of computer-aided

     transcription under my direction and supervision, and that

     the foregoing is a full, true and accurate transcript of my

     original stenotype notes.




     DATE: _ _ _ _ _ _      _ _ _ _ _ _ _ _ _ _ _ _

                                  Kelly Forfar
                                  (CSR-3618)
                                  Certified Reporter


     Notary Public:
     County of Oakland
     My Commission Expires:
     January 4, 2021
